Citation Nr: 1755135	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-34 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected Type II diabetes mellitus.  

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected Type II diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected Type II diabetes mellitus. 

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected Type II diabetes mellitus.

5. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include exposure to Agent Orange, and as secondary to posttraumatic stress disorder (PTSD) and Type II diabetes mellitus. 

6. Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and Type II diabetes mellitus.  

7. Entitlement to service connection for hypertension, to include as secondary to PTSD and Type II diabetes mellitus.
 
8. Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Pittsburgh, Pennsylvania.  The RO in Pittsburgh, Pennsylvania currently has jurisdiction of the claims. 

The Veteran requested a hearing in his December 2013 substantive appeal.  A hearing was scheduled for March 2015.  However, the Veteran withdrew his request in a January 2015 statement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran is seeking service connection for peripheral neuropathy of both the upper and lower extremities, COPD, erectile dysfunction, hypertension, and obstructive sleep apnea.  Specifically, the Veteran contends that he has peripheral neuropathy as a result of his service-connected Type II diabetes mellitus; COPD as a result of his service-connected Type II diabetes mellitus, service-connected PTSD, or alternately as a result of his exposure to Agent Orange; and erectile dysfunction, hypertension, and obstructive sleep apnea as a result of his service-connected PTSD, or service-connected Type II diabetes mellitus.

Turning first to the peripheral neuropathy claims, the Board notes that the Veteran was afforded a VA examination in December 2008 in which the examiner opined that the Veteran has upper extremities peripheral neuropathy secondary to Type II diabetes mellitus.  The Board, however, finds the December 2008 opinion inadequate, as the examiner did not provide a rationale for his opinion that the Veteran has upper extremities peripheral neuropathy secondary to Type II diabetes mellitus, and the record otherwise reflects findings consistent with carpal tunnel syndrome.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.

The December 2008 VA examiner also opined that clinical information and inconclusive electromyogram (EMG) does not support peripheral neuropathy involving the lower extremities at this time.  However, clarification is needed as to whether the examiner is ruling out neuropathy given that the EMG was inconclusive.  Additionally, the examiner stated that findings suggest bilateral s1 radiculopathy, but the examiner did not provide an opinion regarding the etiology of the radiculopathy.  Id.  Therefore, an additional VA exam is necessary.
  
Concerning the COPD claim, a review of the evidence of record reveals that the Veteran's service treatment records (STRs) document that the Veteran complained of cough and congestion during service.  Post-service VA treatment records confirm diagnoses of COPD in July 2008 and May 2010.  The Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded an initial VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  (VA must provide an examination when there is competent evidence of a disability, or persistent or recurrent symptoms of a disability, that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.)

Turning to the erectile dysfunction claim, the Board acknowledges that the evidence of record includes a May 2012 VA examination report in which the examiner opined that the Veteran's erectile dysfunction is less likely than not proximately due to or the result of the Veteran's service-connected Type II diabetes mellitus.  However, the May 2012 VA examiner did not address all of the Veteran's contentions as to etiology.  The Veteran also contends that he has erectile dysfunction due to his service-connected PTSD.  In support of his claim, the Veteran submitted an article suggesting a link between PTSD and erectile dysfunction.  A review of the evidence of record reveals that the Veteran is service-connected for PTSD and the May 2012 VA examiner confirmed a diagnosis of erectile dysfunction.  Therefore, an additional opinion is needed.

Addressing the hypertension claim, the Veteran submitted an article suggesting a link between PTSD and increased risk of hypertension.  The Veteran is service-connected for PTSD and the Veteran's post-service VA treatment records confirm diagnoses of hypertension in August 2008, December 2008, and May 2010.  The Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  Id. 

The Veteran also contends that he has hypertension as a result of his service-connected Type II diabetes mellitus.  The Board acknowledges that the evidence of record includes a December 2008 diabetes mellitus examination report in which the examiner opined that the Veteran has essential hypertension which is not due to his service-connected Type II diabetes mellitus.  However, the Board finds the December 2008 examination opinion inadequate.  The examiner did not provide a rationale to support this opinion.  Therefore, an additional VA opinion is necessary.  See Barr, 21 Vet. App. at 311 (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

Finally, concerning the obstructive sleep apnea claim, the Veteran submitted an article suggesting a link between obstructive sleep apnea and PTSD.  As previously mentioned, the Veteran is service-connected for PTSD.  Post-service private treatment records confirm a diagnosis of obstructive sleep apnea in August 2011.  The Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded an initial VA examination.  McLendon, 20 Vet. App. at 81. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's peripheral neuropathy or radiculopathy.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or more) that the Veteran has neuropathy and or radiculopathy that had its onset in service or within one year of his separation from service, or is otherwise related to service.
   
   (b)  If not directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran's neuropathy and or radiculopathy was caused by his service-connected Type II diabetes mellitus.  Please explain why or why not. 
   
   (c)   If not caused by Type II diabetes mellitus, is it at least as likely as not that the peripheral neuropathy and or radiculopathy has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by Type II diabetes mellitus? Please explain why or why not.
   
   (d)   If the examiner finds that peripheral neuropathy and or radiculopathy has been permanently worsened beyond normal progression (aggravated) by Type II diabetes mellitus, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to Type II diabetes mellitus.
   
The examiner is asked to discuss the December 2008 VA examination report in which the Veteran was diagnosed with bilateral s1 radiculopathy and the examiner opined that the Veteran has peripheral neuropathy of the upper extremities secondary to Type II diabetes mellitus.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's COPD. The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or more) that the Veteran has COPD that had its onset in service or within one year of his separation from service, or is otherwise related to service, to include exposure to Agent Orange.
   
   (b)  If not directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran has COPD that was caused by his service-connected Type II diabetes mellitus or PTSD.  Please explain why or why not. 
   
   (c)  If not caused by Type II diabetes mellitus or PTSD, is it at least as likely as not that the COPD has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by Type II diabetes mellitus or PTSD?  Please explain why or why not.
   
   (d)  If the examiner finds that the COPD has been permanently worsened beyond normal progression (aggravated) by Type II diabetes mellitus or PTSD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to Type II diabetes mellitus or PTSD.
   
The examiner is asked to discuss the diagnoses of record, including July 2008 and May 2010 VA treatment records.  The examiner is also asked to discuss the Veteran's report of congestion and cough during service.  

4. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's erectile dysfunction. The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or more) that the Veteran has erectile dysfunction that had its onset in service or within one year of his separation from service, or is otherwise related to service.
   
   (b)  If not directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran has erectile dysfunction that was caused by his service-connected Type II diabetes mellitus or PTSD.  Please explain why or why not. 
   
   (c)  If not caused by Type II diabetes mellitus or PTSD, is it at least as likely as not that the erectile dysfunction has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by Type II diabetes mellitus or PTSD?  Please explain why or why not.
   
   (d)  If the examiner finds that the erectile dysfunction has been permanently worsened beyond normal progression (aggravated) by Type II diabetes mellitus or PTSD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to Type II diabetes mellitus or PTSD.
   
The examiner is asked to discuss the article submitted by the Veteran which suggests a relationship between PTSD and erectile dysfunction.  The examiner is also asked to discuss the May 2012 VA examination report.  

5. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's hypertension. The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or more) that the Veteran has hypertension that had its onset in service or within one year of his separation from service, or is otherwise related to service.
   
   (b)  If not directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran has hypertension that was caused by his service-connected Type II diabetes mellitus or PTSD.  Please explain why or why not. 
   
   (c)  If not caused by Type II diabetes mellitus or PTSD, is it at least as likely as not that the hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by Type II diabetes mellitus or PTSD?  Please explain why or why not.
   
   (d)  If the examiner finds that the hypertension has been permanently worsened beyond normal progression (aggravated) by Type II diabetes mellitus or PTSD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to Type II diabetes mellitus or PTSD.
   
The examiner is asked to discuss the article submitted by the Veteran which suggests a relationship between PTSD and hypertension.  The examiner is also asked to discuss the August 2008, December 2008, and May 2010 diagnoses of record and the December 2008 VA examiner opinion that "essential hypertension is not due type II diabetes mellitus."  

6. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's obstructive sleep apnea.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or more) that the Veteran has obstructive sleep apnea that had its onset in service or within one year of his separation from service, or is otherwise related to service.
   
   (b)  If not directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran has obstructive sleep apnea that was caused by his service-connected Type II diabetes mellitus or PTSD.  Please explain why or why not. 
   
   (c)  If not caused by Type II diabetes mellitus or PTSD, is it at least as likely as not that the obstructive sleep apnea has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by Type II diabetes mellitus or PTSD?  Please explain why or why not.
   
   (d)  If the examiner finds that the obstructive sleep apnea has been permanently worsened beyond normal progression (aggravated) by Type II diabetes mellitus or PTSD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to Type II diabetes mellitus or PTSD.
   
The examiner is asked to discuss the article submitted by the Veteran which suggests a relationship between PTSD and obstructive sleep apnea.  The examiner is also asked to discuss the August 2011 diagnosis of obstructive sleep apnea of record.  

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

10. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




